Plaintiff in error, intervener below, has appealed from an adverse judgment and on the 20th day of October, 1942, filed his brief. The authorities cited reasonably support the allegations of error. As held in Gooldy v. Hines,186 Okla. 583, 99 P.2d 498, it is not the duty of this court to search the record to find some theory upon which to sustain the judgment of the trial court, but this court may reverse and remand the cause, with directions.
The cause is reversed and remanded with directions to vacate the judgment for plaintiff and enter judgment against the plaintiff and in favor of the intervener, plaintiff in error.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY, J., absent.